DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Gentile reference (US Patent No. 10,316,756) in view of the Lussier reference (US Patent Publication No. 2011/0052383).
5.	Regarding claim 1, the Gentile reference discloses:
an air turbine starter (10) for starting an engine (Column 3, lines 26-32), comprising:
a housing (12) defining an interior (FIG. 1);
at least one turbine member (36) rotatably mounted within the interior for rotation about a rotational axis (FIG. 1), and having a plurality of circumferentially spaced blades (40a, 40b); and
a containment structure (48) radially overlying and circumferentially surrounding at least a portion of the at least one turbine member (36).
The Gentile reference discloses the invention as essentially claimed.  However, the Gentile reference fails to disclose the containment structure having a plurality of walls defining a cell structure forming a plurality of cells.
The Lussier reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIG. 4) the containment structure (28) having a plurality of walls (27, 32, 36, 50) defining a cell structure forming a plurality of cells (FIG. 4—there are four cells defined by these walls (1) honeycomb structure (25), (2) the main layer (34), (3) reinforcing ribs (44), and filler (48)).  Such configurations/structures would allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes the containment structure having a plurality of walls defining a cell structure forming a plurality of cells, as clearly suggested and taught by the Lussier reference, in order to allow prevention of fan blades and other debris rom exiting the fan containment case radially [Paragraph 0018].  
6.	Regarding claim 2, the Gentile reference further discloses:
wherein the containment structure is a containment band (FIG. 1).
7.	Regarding claim 3, the Gentile reference fails to disclose:
wherein the plurality of cells define radially spaced layered cells.
The Lussier reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIG. 4) wherein the plurality of cells define radially spaced layered cells (FIG. 4).  Such configurations/structures would allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes wherein the plurality of cells define radially spaced layered cells, as clearly suggested and taught by the Lussier reference, in order to allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
8.	Regarding claim 4, the Gentile reference fails to disclose:
wherein the containment structure defines a radial cross-section and the plurality of walls define an axial length and a radial height in the radial cross-section where the axial length is larger than the radial height.
The Lussier reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIG. 4) wherein the containment structure defines a radial cross-section and the plurality of walls define an axial length and a radial height in the radial cross-section where the axial length is larger than the radial height (FIG. 4).  Such configurations/structures would allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes wherein the containment structure defines a radial cross-section and the plurality of walls define an axial length and a radial height in the radial cross-section where the axial length is larger than the radial height, as clearly suggested and taught by the Lussier reference, in order to allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
9.	Regarding claim 5, the Gentile reference fails to disclose:
wherein the plurality of cells are oriented in axially spaced columns.
The Lussier reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIG. 4) wherein the plurality of cells are oriented in axially spaced columns (FIG. 4—the reinforcing ribs (44) are two axially spaced columns of one).  Such configurations/structures would allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes wherein the plurality of cells are oriented in axially spaced columns, as clearly suggested and taught by the Lussier reference, in order to allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
10.	Regarding claim 6, the Gentile reference fails to disclose:
wherein the plurality of cells extend circumferentially within the containment structure to define circumferential channels.
The Lussier reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIG. 4) wherein the plurality of cells extend circumferentially within the containment structure to define circumferential channels (FIG. 4).  Such configurations/structures would allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes wherein the plurality of cells extend circumferentially within the containment structure to define circumferential channels, as clearly suggested and taught by the Lussier reference, in order to allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
11.	Regarding claim 7, the Gentile reference fails to disclose:
wherein the plurality of cells define a honeycomb structure.
The Lussier reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIG. 4) wherein the plurality of cells define a honeycomb structure (25) (FIG. 4).  Such configurations/structures would allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes wherein the plurality of cells define a honeycomb structure, as clearly suggested and taught by the Lussier reference, in order to allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
12.	Regarding claim 8, the Gentile reference fails to disclose:
wherein the plurality of walls extend radially such that each cell is open to the plurality of circumferentially spaced blades.
The Lussier reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIG. 4) wherein the plurality of walls extend radially such that each cell is open to the plurality of circumferentially spaced blades (FIG. 4).  Such configurations/structures would allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes wherein the plurality of walls extend radially such that each cell is open to the plurality of circumferentially spaced blades, as clearly suggested and taught by the Lussier reference, in order to allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
13.	Regarding claim 9, the Gentile reference fails to disclose:
wherein the plurality of walls extend circumferentially such that each cell is a circumferentially extending honeycomb channel.
The Lussier reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIG. 4) wherein the plurality of walls extend circumferentially such that each cell is a circumferentially extending honeycomb channel (FIG. 4).  Such configurations/structures would allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes wherein the plurality of walls extend circumferentially such that each cell is a circumferentially extending honeycomb channel, as clearly suggested and taught by the Lussier reference, in order to allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
14.	Regarding claim 15, the Gentile reference discloses:
a method of containing a turbine (36) of an air turbine starter (10) within an interior (FIG. 1) defined by a housing (12) of the air turbine starter (10), the method comprising
surrounding the turbine (36) with a containment structure (48) radially overlying and circumferentially surrounding at least a portion of a turbine (36).
 The Gentile reference discloses the invention as essentially claimed.  However, the Gentile reference fails to disclose the containment structure having a plurality of walls defining a cell structure forming a plurality of cells.
The Lussier reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIG. 4) the containment structure (28) having a plurality of walls (27, 32, 36, 50) defining a cell structure forming a plurality of cells (FIG. 4—there are four cells defined by these walls (1) honeycomb structure (25), (2) the main layer (34), (3) reinforcing ribs (44), and filler (48)).  Such configurations/structures would allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes the containment structure having a plurality of walls defining a cell structure forming a plurality of cells, as clearly suggested and taught by the Lussier reference, in order to allow prevention of fan blades and other debris rom exiting the fan containment case radially [Paragraph 0018].  
15.	Regarding claim 16, the Gentile reference fails to disclose:
forming the plurality of cells in radially spaced layers.
The Lussier reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIG. 4) forming the plurality of cells in radially spaced layers (FIG. 4).  Such configurations/structures would allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes forming the plurality of cells in radially spaced layers, as clearly suggested and taught by the Lussier reference, in order to allow prevention of fan blades and other debris rom exiting the fan containment case radially [Paragraph 0018].
16.	Regarding claim 17, the Gentile reference fails to disclose:
forming the plurality of cells in axially spaced columns.
The Lussier reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIG. 4) forming the plurality of cells in axially spaced columns (FIG. 4—the reinforcing ribs (44) are two axially spaced columns of one).  Such configurations/structures would allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes forming the plurality of cells in axially spaced columns, as clearly suggested and taught by the Lussier reference, in order to allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
17.	Regarding claim 18, the Gentile reference fails to disclose:
forming the plurality of cells to define a honeycomb structure.
The Lussier reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIG. 4) forming the plurality of cells to define a honeycomb structure (25) (FIG. 4).  Such configurations/structures would allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes forming the plurality of cells to define a honeycomb structure, as clearly suggested and taught by the Lussier reference, in order to allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
18.	Regarding claim 19, the Gentile reference fails to disclose:
forming the honeycomb structure with each cell defining a circumferentially extending honeycomb channel.
The Lussier reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIG. 4) forming the honeycomb structure with each cell defining a circumferentially extending honeycomb channel (FIG. 4).  Such configurations/structures would allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes forming the honeycomb structure with each cell defining a circumferentially extending honeycomb channel, as clearly suggested and taught by the Lussier reference, in order to allow prevention of fan blades and other debris from exiting the fan containment case radially [Paragraph 0018]. 
19.	Claims 10-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Gentile reference in view of the Lussier reference and further in view of the Garcia reference (US Patent Publication No. 2016/0341070).
20.	Regarding claim 10, the Gentile reference fails to disclose:
at least one layer of shape memory alloy extending circumferentially along at least a portion of the containment structure.
The Garcia reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIGS. 4A & 4B) at least one layer of shape memory alloy (86) extending circumferentially along at least a portion of the containment structure (66) (FIGS. 4A & 4B).  Such configurations/structures would allow the shape memory alloy structure to dissipate energy from radial impacts [Paragraph 0026].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes at least one layer of shape memory alloy extending circumferentially along at least a portion of the containment structure, as clearly suggested and taught by the Garcia reference, in order to allow the shape memory alloy structure to dissipate energy from radial impacts [Paragraph 0026].  
21.	Regarding claim 11, the Gentile reference further discloses:
wherein the containment structure extends between an outer band surface and an inner band surface, where the outer band surface is spaced from an interior surface of the housing and the inner band surface faces the plurality of circumferentially spaced blades (FIG. 1).
22.	Regarding claim 12, the Gentile reference further discloses:
wherein the at least one layer of shape memory alloy extends along the outer band surface.
The Garcia reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIGS. 4A & 4B) wherein the at least one layer of shape memory alloy (86) extends along the inner band surface (FIGS. 4A & 4B).  Such configurations/structures would allow the shape memory alloy structure to dissipate energy from radial impacts [Paragraph 0026].  
The Gentile reference discloses the invention except it teaches the shape memory alloy on the inner band surface instead of the outer band surface.  It would have been obvious to one having ordinary skill in the art by the effective filing date of the claimed invention to place the shape memory alloy on the outer band surface, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  MPEP 2144 (VI-A).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes at least one layer of shape memory alloy extends along the inner band surface, as clearly suggested and taught by the Garcia reference, in order to allow the shape memory alloy structure to dissipate energy from radial impacts [Paragraph 0026].  
23.	Regarding claim 13, the Gentile reference fails to disclose:
wherein the at least one layer of shape memory alloy extends along the inner band surface.
The Garcia reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIGS. 4A & 4B) wherein the at least one layer of shape memory alloy (86) extends along the inner band surface (FIGS. 4A & 4B).  Such configurations/structures would allow the shape memory alloy structure to dissipate energy from radial impacts [Paragraph 0026].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes at least one layer of shape memory alloy extends along the inner band surface, as clearly suggested and taught by the Garcia reference, in order to allow the shape memory alloy structure to dissipate energy from radial impacts [Paragraph 0026].  
24.	Regarding claim 14, the Gentile reference further discloses:
wherein the outer band surface is spaced from the interior surface of the housing to define a clearance distance (FIG. 1).
25.	Regarding claim 20, the Gentile reference fails to disclose:
forming at least one layer of a shape memory alloy along at least one of an outer surface or an inner surface of the containment structure.
The Garcia reference teaches it is conventional in the art of gas turbine engines to provide as taught in (FIGS. 4A & 4B) forming at least one layer of shape memory alloy (86) along at least one of an outer surface or an inner surface of the containment structure (66) (FIGS. 4A & 4B).  Such configurations/structures would allow the shape memory alloy structure to dissipate energy from radial impacts [Paragraph 0026].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the starter of the Gentile reference, such that the starter further includes forming at least one layer of shape memory alloy along at least one of an outer surface or an inner surface of the containment structure, as clearly suggested and taught by the Garcia reference, in order to allow the shape memory alloy structure to dissipate energy from radial impacts [Paragraph 0026].  
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747

/JACOB M AMICK/Primary Examiner, Art Unit 3747